                       Case 8:19-cv-00985-GJH Document 25 Filed 05/06/19 Page 1 of 9
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-00985-GJH

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))
                                                                       Paul M. Nakasone, in his official capacity as Director of the
           This summons for (name of individual and title, if any)     National Security Agency
 was received by me on (date)                     04/02/2019           .

           ’ I personally served the summons on the individual at (place)
                                                                                 on (date)                            ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                 on (date)                            ; or

           ’ I returned the summons unexecuted because                                                                              ; or

          ✔
          ’ Other (specify):
          I served Paul Nakasone by serving the United States (see below) and by sending a copy of the summons and of .the
          complaint by USPS certified mail to Mr. Nakasone on 4/5/2019. Please see the attached USPS receipt and delivery
          confirmation which show that the summons and complaint were delivered to Mr. Nakasone on 4/9/19.
           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          05/06/2019
                                                                                             Server’s signature

                                                                      Helen Zhong, Administrative Coordinator and Paralegal
                                                                                         Printed name and title

                                                                                        475 Riverside Drive
                                                                                        Suite 302
                                                                                        New York, NY 10115
                                                                                             Server’s address

 Additional information regarding attempted service, etc:
 I served the United States by (1) sending a copy of the complaint and of all summonses by USPS certified mail to the Attorney General
 of the United States on 4/5/2019 and (2) sending a copy of the complaint and of all summonses to the U.S. attorney’s office for the
 District of Maryland, by USPS certified mail on 4/5/19. With respect to the U.S. attorney’s office for the District of Maryland, I sent the
 complaint and all summonses by USPS certified mail three times: on 4/5/19 and 4/17/19 to the office’s Baltimore address and on
 4/26/19 to the office’s Greenbelt address. I sent the packages multiple times because USPS failed to update the tracking information.
 On 5/6/19, I called the mail clerk at the U.S. attorney’s office in Baltimore, who confirmed that they received the package on 4/8/19.
 Please see the attached USPS receipts and delivery notices.
Case 8:19-cv-00985-GJH Document 25 Filed 05/06/19 Page 2 of 9
USPS.com® - USPS Tracking® Results                         https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&t...
                  Case 8:19-cv-00985-GJH Document 25 Filed 05/06/19 Page 3 of 9


         USPS Tracking
                                        ® FAQs ! (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                 Track Another Package       +


                                                                                                 Remove     %
                  Tracking Number: 70181830000189496142

                  Your item has been delivered to an agent at 6:48 am on April 9, 2019 in
                  FORT GEORGE G MEADE, MD 20755.




                   ✓ Delivered
                  April 9, 2019 at 6:48 am
                  Delivered, To Agent
                  FORT GEORGE G MEADE, MD 20755

                  Get Updates   $




                                                                                             $
                     Text & Email Updates


                                                                                             $
                     Tracking History


                                                                                             $
                     Product Information



                                                See Less   "




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




1 of 2                                                                                                    5/1/19, 3:13 PM
USPS.com® - USPS Tracking® Results                           https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&t...
                  Case 8:19-cv-00985-GJH Document 25 Filed 05/06/19 Page 4 of 9


         USPS Tracking
                                          ® FAQs ! (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                 Track Another Package         +


                                                                                                   Remove     &
                  Tracking Number: 70181830000189496197

                  Expected Delivery on

                  TUESDAY

                  9      APRIL
                         2019 %
                                     by
                                     8:00pm %


                   ✓ Delivered
                  April 9, 2019 at 5:50 am
                  Delivered
                  WASHINGTON, DC 20530

                  Get Updates   $




                                                                                               $
                     Text & Email Updates


                                                                                               $
                     Tracking History


                                                                                               $
                     Product Information



                                                  See Less   "




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.



1 of 3                                                                                                      5/1/19, 3:16 PM
USPS.com® - USPS Tracking® Results                               https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&t...
                  Case 8:19-cv-00985-GJH Document 25 Filed 05/06/19 Page 5 of 9


         USPS Tracking
                                              ® FAQs ! (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                  Track Another Package            +


                                                                                                       Remove     $
                  Tracking Number: 70181830000189496180

                  Your package will arrive later than expected, but is still on its way. It is
                  currently in transit to the next facility.




                  In-Transit
                  April 10, 2019
                  In Transit, Arriving Late

                  Get Updates    #




                                                                                                   #
                     Text & Email Updates


                                                                                                   #
                     Tracking History


                                                                                                   #
                     Product Information



                                                      See Less   "




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




1 of 2                                                                                                          5/1/19, 3:11 PM
Case 8:19-cv-00985-GJH Document 25 Filed 05/06/19 Page 6 of 9
USPS.com® - USPS Tracking® Results                               https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&t...
                  Case 8:19-cv-00985-GJH Document 25 Filed 05/06/19 Page 7 of 9


         USPS Tracking
                                              ® FAQs ! (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                  Track Another Package            +


                                                                                                       Remove     $
                  Tracking Number: 70182290000117376688

                  Your package will arrive later than expected, but is still on its way. It is
                  currently in transit to the next facility.




                  In-Transit
                  April 23, 2019
                  In Transit, Arriving Late

                  Get Updates    #




                                                                                                   #
                     Text & Email Updates


                                                                                                   #
                     Tracking History


                                                                                                   #
                     Product Information



                                                      See Less   "




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




1 of 2                                                                                                          5/1/19, 3:12 PM
Case 8:19-cv-00985-GJH Document 25 Filed 05/06/19 Page 8 of 9
USPS.com® - USPS Tracking® Results                               https://tools.usps.com/go/TrackConfirmAction?tRef=fullpage&t...
                  Case 8:19-cv-00985-GJH Document 25 Filed 05/06/19 Page 9 of 9


         USPS Tracking
                                              ® FAQs ! (https://www.usps.com/faqs/uspstracking-faqs.htm)




                                  Track Another Package            +


                                                                                                       Remove     $
                  Tracking Number: 70182290000117376695

                  Your package will arrive later than expected, but is still on its way. It is
                  currently in transit to the next facility.




                  In-Transit
                  May 1, 2019
                  In Transit, Arriving Late

                  Get Updates    #




                                                                                                   #
                     Text & Email Updates


                                                                                                   #
                     Tracking History


                                                                                                   #
                     Product Information



                                                      See Less   "




                             Can’t find what you’re looking for?
                      Go to our FAQs section to find answers to your tracking questions.


                         FAQs (https://www.usps.com/faqs/uspstracking-faqs.htm)




1 of 2                                                                                                          5/1/19, 3:18 PM
